      Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

STATE OF CONNECTICUT

                                              ss: City of New Haven
COUNTY OF NEW HAVEN


                                                                         SEP 3 2019 AM9:21
                                                                         FILED-USDC-CT -t-lEW _HA 1.)Et·l
                                          AFFIDAVIT
I, Frank M. Castiglione III, being first duly sworn, hereby depose and state as follows:
 1.    I am a Special Agent with the Drug Enforcement Administration (DEA), United States

       Department of Justice. I am currently assigned to the DEA New Haven District Office

       (NHDO).      I have been a Special Agent with the DEA since January 2018. I received

       approximately 19 weeks of training at the DEA Basic Agent Training Academy in

       Quantico, Virginia. Prior to being a DEA Special Agent, I was a Police Officer in North

       Haven, Connecticut, for approximately nine years. While employed as a Police Officer, I

       was assigned to the DEA NHDO as a Task Force Officer for over two years. During this

       time, I conducted and participated in numerous drug investigations. I also received training

       and instruction relative to drug investigations while attending the DEA Basic Narcotics

       School in Manchester, New Hampshire, and the Connecticut Police Academy.

 2.    I am an investigative or law enforcement officer of the United States, within the meaning

       of Section 2510(7) of Title 18, United States Code, that is, an officer of the United States

       who is empowered by law to conduct investigations of and to make arrests for offenses

       enumerated in Section 2516 of Title 18, United States Code. I am also authorized to seek

       search warrants under Rule 41 of the Federal Rules of Criminal Procedure and 18 U.S.C.

       Sections 2703(c) and 2703(d).
     Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 2 of 15




3.   The facts in this affidavit come from my own personal knowledge from having participated

     in this investigation and my training and experience, and also from information obtained

     by me from other law enforcement personnel. This affidavit is intended to show merely

     that there is sufficient probable cause for the requested warrant and does not set forth all of

     my knowledge about this matter. It sets forth only those facts necessary to support the

     requested authorization.

4.   I submit this affidavit in support of a request for a search warrant to search the following

     cellular telephone, which is currently in the possession of law enforcement, and to extract

     electronically stored information: a black LG smartphone, model #LG-Q71 0AL, assigned

     phone number 4 75-202-1105, MEID #089458280008991811 (hereafter "Target Device"),

     which was seized from KEVIN LUCAS on or about August 22, 2019, and is currently in

     DEA custody.

5.   I have written and executed search warrants which have resulted in the seizure of illegal

     drugs and evidence of drug violations. Also, I have executed seizure warrants that have

     resulted in the seizure of assets acquired with drug proceeds and assets utilized to facilitate

     drug dealing activities. During my law enforcement career, I have participated in numerous

     investigations involving those suspected of distributing illegal drugs, coordinated

     controlled purchases of illegal drugs utilizing confidential sources and undercover law

     enforcement officers, and written, obtain and coordinated the execution of search and arrest

     warrants pertaining to those involved in the distribution of illegal drugs. I have testified

     before grand juries and spoken with informants as well as other local, state and federal law

     enforcement officers regarding the manner in which drug distributors obtain, finance, store,

     manufacture, transport and distribute their illegal drugs.       I have prepared numerous
     Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 3 of 15




     affidavits in support of applications for search and arrest warrants that have resulted in

     Courts issuing orders that have led to the conviction of numerous defendants for violations

     of narcotics laws. Based upon my experience and training, I am familiar with the manner

     and means employed by narcotics traffickers, including the manner and means by which

     narcotics traffickers communicate, as well as the devices commonly utilized by the, and

     those methods employed by narcotics traffickers in an effort to avoid detection by law

     enforcement.

6.   I know from my training and experience that drug traffickers use cellular telephones to

     contact their sources of supply, customers and co-conspirators. Often, these cell phones

     contain call lists, contact lists, and text messages and messages exchanged with drug

     trafficking associates through various social media applications.

                              INVESTIGATION BACKGROUND

7.   As part of my official duties, I am participating in an investigation of KEVIN LUCAS,

     who is also known as "DUTCH", concerning his distribution of heroin in the southern

     Connecticut area in violation of 21 U.S.C. 841(a)(l) (possession with intent to distribute

     and distribution of a controlled substance) ("Subject Offense"). Heroin is a Schedule I

     controlled substance under the federal Controlled Substances Act.

8.   The facts in this affidavit· are based on evidenced I gathered during the investigation,

     relayed to me by other law enforcement officers, and obtained from a confidential source

     who I have found to be reliable based on information provided. I have analyzed reports

     submitted by other DEA agents, received location data from LUCAS's cellular telephone

     which was obtained pursuant to a court-issued search warrant, analyzed telephone toll

     records, reviewed video surveillance of drug transactions between LUCAS and the
      Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 4 of 15




      confidential source, and other information I have determined to be accurate and reliable. I

      have not set forth all the facts and evidence that I have gathered during the course of this

      investigation. Instead, I have set forth those facts that I believe are necessary to establish

      the existence of probable cause to support the requested warrant.

                                      THE RELEVANT FACTS

9.    Acting on information gained over the course of the investigation, I and other law

      enforcement officers formulated plans to make controlled purchases of heroin from LUCAS

      using a DEA Confidential Source ("CS"). The CS has been a DEA CS since approximately

      September 2018.     This CS is cooperating with the DEA in exchange for monetary

      compensation.     Information provided by the CS to controlling agents during this

      investigation, as well as a separate DEA investigation, has been corroborated through

      multiple   surveillance   operations,   successful   arrest   operations   and   independent

      investigation. Accordingly, the CS is believed to be truthful, accurate and reliable. The CS

      told me that he/she met LUCAS a number of years ago. The CS reported that he/she

      recently saw LUCAS while at a restaurant and that LUCAS expressed an interest in meeting

      with the CS to establish a drug distribution relationship. The CS further reported that

      LUCAS was using telephone number 475-202-1105, the Target Device.

10.   According to a criminal check of LUCAS, he is a convicted felon with multiple arrests for

      the distribution and possession of narcotics in violation of state law in Connecticut and

      New York.

      The Acquisition of a Sample of Heroin on May 14, 2019, from LUCAS

11.   Subsequently, on May 14, 2019, CS arranged a meeting with LUCAS through consensually

      recorded calls and text messages to the Target Device. During the meeting, LUCAS
          Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 5 of 15




          provided the CS with a bundle of heroin as a sample, which field tested positive for heroin.

          DEA lab analysis confirmed the presence of heroin. The meeting was recorded through a

          covert video/audio recording device worn by CS.          LUCAS claimed that he distributed

          approximately 4,000 to 5,000 bundles of pre-packaged heroin 1 each week and that he never

          has a "drought" due to a consistent source of supply. LUCAS bragged about the potency

          of his heroin and showed the CS his cellular telephone which contained text messages of

          people requesting heroin.

    12.   Subsequently, CS conducted additional controlled purchases of large bundle quantities of

          heroin from LUCAS on May 22, 2019 (52 bundles), June 4, 2019 (150 bundles) and June

          27, 2019 (100 bundles). On each occasion, the heroin acquired field tested positive for the

          presence of heroin.     In each instance, CS arranged the transaction by engaging in

          consensually recorded calls and texts to the Target Device. During the course of the

          controlled purchases and surveillance conducted, agents identified LUCAS' residence at

          79 Louisianna Avenue, Bridgeport, CT as his stash location and base of operations for his

          heroin distribution activity.

           Controlled Purchase of July 16, 2019

    13.   On July 16, 2019, plans were made for the CS to make a controlled purchase ofl00 bundles

          of heroin from LUCAS. At approximately 1:20 P.M., agents established surveillance of

          the Target Premises and observed LUCAS exit the address and depart the area in the Target

          Car. Surveillance units did not follow him. At approximately 1:52 P.M., the CS called

          LUCAS on the Target Device and said that he/she was ten minutes away from their regular



1
 From my training and experience, I know that pre-packaged heroin distributors in the southern Connecticut
area commonly refer to ten bag increments of heroin held together by an elastic band as "bundles", "buns",
or "bunnies." Bundles is a unit of sale that is unique to heroin distribution.
      Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 6 of 15




      meeting spot. LUCAS indicated that he was on his way to pick up the requested heroin.

      At approximately 2:03 P.M., agents observed LUCAS return to Louisiana Avenue in the

      Target Car, park, and enter the Target Premises through the front door. At approximately

      2:06 P.M., agents observed LUCAS exit the front door of the Target Premises, get into the

      Target Car and depart the area. Surveillance units followed LUCAS to the meet location

      where he parked the Target Car, exited and walked to the CS's vehicle. LUCAS got into

      the CS' s vehicle and they drove across the parking lot to where the Target Car was parked.

      LUCAS got out of the CS's vehicle, briefly went into the Target Car, and then got back

      into the CS' s vehicle at which time he gave the CS approximately 100 bundles of suspected

      heroin in exchange for $3,000.00 in DEA funds. LUCAS subsequently returned to the

      Target Car and departed the area. Surveillance was ended after LUCAS stopped at a nearby

      comer store.

14.   Controlling agents searched the CS and his/her vehicle for contraband with negative results

      directly before and after the meeting with LUCAS. CS was also followed to the meeting

      location by surveillance team members and did not make any stops on the way. Agents

      also followed CS after the meeting to a pre-arranged briefing location and CS did not make

      any stops on the way. At the debriefing location, CS turned over the suspected heroin to

      case agents. The phone calls and/or text messages between LUCAS (who was using the

      Target Device) and the CS to arrange the transaction were recorded, and the meeting itself

      was recorded via a covert video/audio recording device worn by the CS. A field test of the

      100 bundles was completed, resulting in a positive result for the presence of heroin. The

      suspected heroin has been submitted to the DEA laboratory for analysis and results are

      pending.
      Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 7 of 15




      Controlled Purchase of Heroin from LUCAS on August 7, 2019

15.   On August 7, 2019, plans were made for the CS to make a controlled purchase of 100

      bundles of heroin from LUCAS. During a series of phone calls between LUCAS (who was

      using the Target Device) and the CS, it was learned that LUCAS only had 25 bundles

      readily available and offered to provide the CS with the remainder of the heroin, as well as

      5 to 7 free bundles, on a later date. The CS agreed to buy the 25 bundles on this date. At

      approximately 12:54 P.M., agents established surveillance at the Target Premises and

      observed the Target Car parked on Louisiana Avenue. At approximately 1:02 P .M., agents

      observed LUCAS exit the front door of the Target Premises, walk to the street and put an

      unknown object in the passenger compartment of the Target Car. LUCAS then walked

      back toward the Target Premises.

16.   At approximately 1:26 P.M., the CS called LUCAS on the Target Device and advised that

      he/she was ten minutes away from their regular meeting spot in Bridgeport.               At

      approximately 1:33 P.M., agents observed LUCAS exit the front door of the Target

      Premises and enter the Target Car. At approximately 1:35 P.M., LUCAS departed the area

      in the Target Car and was followed by surveillance units to the meeting location where he

      parked adjacent to the CS's vehicle. The CS exited his/her vehicle and got into the front

      passenger seat of the Target Car. LUCAS then gave the CS approximately 25 bundles of

      suspected heroin to the CS in exchange for $700.00 in DEA funds. LUCAS then exited

      the CS's vehicle, got back into the Target Car and left the parking lot. Surveillance units

      lost sight of LUCAS for approximately five minutes, but then observed him operating the

      Target Car in close proximity to where the transaction with the CS had occurred. Agents

      followed LUCAS to Louisiana Avenue where he parked at approximately 2:03 P.M.
      Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 8 of 15




      LUCAS then exited the Target Car and entered the Target Premises through the front door.

      Surveillance was then terminated.

17.   Controlling agents searched the CS and his/her vehicle for contraband with negative results

      directly before and after the meeting with LUCAS. CS was also followed to the meeting

      and did not make any stops on the way. After the meeting with LUCAS, CS was followed

      to a pre-arranged debriefing location and did not make any stops on the way. At the

      debriefing, CS gave the suspected heroin to case agents. The phone calls and/or text

      messages between LUCAS (who was using the Target Device) and the CS to arrange the

      transaction were recorded.     Controlling agents had equipped the CS with a covert

      video/audio recording device prior to the meeting with LUCAS, but it was later determined

      that the device failed to record due to an unknown technical issue. A field test of the 25

      bundles was completed, resulting in a positive result for the presence of heroin. The

      suspected heroin has been submitted to the DEA laboratory for analysis and results are

      pending.

      Execution of Search Warrant at LUCAS' Residence

18.   On August 21, 2019, United States Magistrate Judge Sarah A.L. Merriam authorized search

      warrants for LUCAS' residence at 79 Louisianna A venue in Bridgeport and for a Nissan

      Rogue SUV used by LUCAS. Magistrate Judge Merriam also issued a criminal complaint

      and arrest warrant for LUCAS charging a violation of 21                    U.S.C.   Section

      841(a)(l)(possession with intent to distribute and distribution of heroin). At approximately

      11:06a.m. on August 22, 2019, law enforcement personnel took LUCAS into custody in

      parking lot of a convenience store in the vicinity of his residence and simultaneously

      executed the search warrant at the residence. Following his arrest, I informed LUCAS of
      Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 9 of 15




      his Miranda rights which he indicated he understood. LUCAS then stated that a cell phone

      seized from his incident to his arrest was assigned 475-202-1105, the Target Device. I

      took custody of the Target Device and later transported it to the DEA New Haven Office

      where it was processed as evidence. DEA continues to maintain custody of the Target

      Device at this time.

19.   During the search of the basement of LUCAS' residence, case agents found, among other

      things, multiple white glassine baggies each containing a powdery substance held together

      with black elastic bands (which field-tested positive for heroin), a white rock-like substance

      contained within a paper towel and clear plastic wrapping that field (which field-tested

      positive for cocaine base, a white rock-like substance contained within clear plastic

      wrapping with pieces of grey and black tape (which field tested positive for cocaine), a

      blender containing powdery residue, a digital scale, suspected cutting agents, a strainer, a

      scooping instrument, stamps, rubber bands, a plastic bag containing empty wax folds that

      are commonly used to package heroin, a loaded Jimenez Arms 9mm semi-automatic

      handgun, loaded 9mm handgun magazines, a box of 9mm ammunition and $35,220.00 in

      cash.

20.   I and other law enforcement officers that I have work with in drug investigations have had

      the opportunity to obtain search warrants for cell phones in the past. The execution of these

      search warrants has resulted in the recovery of, among things, text messages, photographs,

      WhatsApp messages and phone contacts that have constituted evidence of drug trafficking

      and often lead to information from which co-conspirators, including sources of supply can

      be identified. In this particular case, it is apparent that LUCAS utilizes the Target Device

      to conduct his drug trafficking operation. All of the controlled purchases of heroin by the
      Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 10 of 15




       CS were arranged through contact with LUCAS on the Target Device and LUCAS has the

       Target Device on his person on the day of his arrest. He did not have any other cell phones

       on his person at the time of arrest. Further, case agents did not find any other cell phones

       in his residence. Accordingly, given the large bundle quantities of heroin to which LUCAS

       had access, I believe that the Target Device will contain evidence of communications with

       his source(s) of supply and other larger scale re-distributors of heroin whom LUCAS

       supplies.

21.    Based upon the foregoing, there is probable cause to believe, and I do believe, that LUCAS

       has committed violations of 21 U.S.C. Sections 841(a)(l) and 846, to wit, distribution of,

      and possession with the intent to distribute, controlled substances, to wit, heroin; and,

      conspiracy to do the same, and that there is probable cause to believe that electronically

      stored information described herein and in the attachment hereto is recorded on the Target

      Device and constitutes evidence, fruits and/or instrumentalities of these offenses.

22.   Based on my training and experience, and consultation with, and information from other

      law enforcement sources, including sources with expertise pertaining to the features and

      functionality of cellular telephones (including smartphones), I know the following

      information tends to exist on wireless telephones, including wireless telephones utilized by

      those engaged in narcotics trafficking activities:


      A.      the telephone call number and other identifiers (ESN number, IMSI, IMEI,

              MEID, and SIM card number) associated with said device/s;

      B.      call logs/histories, numbers, digits, stored messages (voice and/or text), letters,

              symbols, data, information, and images and videos stored in the memory of said

              device/s;
       Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 11 of 15




        C.    descriptions of time, date, locations, items, or events showing or tending to show

              the commission of, or connecting or tending to connect a person to, the above-

              described offenses;

        D.    records which tend to demonstrate ownership and use of the phone, and

              identification bearing the name or photograph of any person, telephone-books,

              address books, date books, calendars, personal files, and photographs of persons

              contained in the phone;

        E.    information showing or tending to show the identity of the maker or user of the

              data and information contained in the phone, such as passwords, sign-on codes,

              and program design;

        F.    GPS coordinates, waypoints, destinations, addresses, and location search

              parameters associated with GPS navigation software;

        G.    saved searches, locations, and route history in the memory of said device/s; and,

        H.    internet browsing history, to include, internet searches in the memory of said

              device/s.


       TECHNICAL TERMS

23 .   Based on my training and experience, and consultation with, and information from, other

       law enforcement sources, including sources with expertise pertaining to the features and

       functionality of cellular telephones and computers, I use the following technical terms to

       convey the following meanings:

  •    Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone) is

       a handheld wireless device used for voice and data communication through radio signals.

       These telephones send signals through networks of transmitter/receivers, enabling
    Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 12 of 15




     communication with other wireless telephones or traditional "land line" telephones. A

     wireless telephone usually contains a "call log," which records the telephone number,

     date, and time of calls made to and from the phone. In addition to enabling voice

     communications, wireless telephones offer a broad range of capabilities. These

     capabilities include: storing names and phone numbers in electronic "address books;"

     sending, receiving, and storing text messages and e-mail; taking, sending, receiving, and

     storing still photographs and moving video; storing and playing back audio files; storing

     dates, appointments, and other information on personal calendars; and accessing and

    downloading information from the Internet. Wireless telephones may also include global

    positioning system ("GPS") technology for determining the location of the device.

•   IP Address: An Internet Protocol address (or simply "IP address") is a unique numeric

    address used by computers on the Internet. An IP address is a series of four numbers,

    each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer

    attached to the Internet computer must be assigned an IP address so that Internet traffic

    sent from and directed to that computer may be directed properly from its source to its

    destination. Most Internet service providers control a range of IP addresses. Some

    computers have static-that is, long-term-IP addresses, while other computers have

    dynamic-that is, frequently changed-IP addresses.

•   Internet: The Internet is a global network of computers and other electronic devices that

    communicate with each other. Due to the structure of the Internet, connections between

    devices on the Internet often cross state and international borders, even when the devices

    communicating with each other are in the same state.
      Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 13 of 15




  ELECTRONIC STORAGE AND FORENSIC ANALYSIS


24.    Based on my knowledge, training, and experience, and consultation with, and information

       from, other law enforcement sources, including sources with expertise pertaining to the

       features and functionality of cellular telephones and computers, I know that electronic

       devices can store information for long periods of time. Similarly, things that have been

       viewed via the Internet are typically stored for some period of time on the device. This

       information can sometimes be recovered with forensics tools.

25.   Forensic evidence.     As further described in Attachment A, this application seeks

      permission to locate not only electronically stored information that might serve as direct

      evidence of the crimes described on the warrant, but also forensic evidence that establishes

      how the Target Devices were used, the purpose of their use, who used them, and when.

      There is probable cause to believe that this forensic electronic evidence might be on the

      Target Devices because:

26.   Data on the storage medium can provide evidence of a file that was once on the storage

      medium but has since been deleted or edited, or of a deleted portion of a file (such as a

      paragraph that has been deleted from a word processing file).

27.   Forensic evidence on a device can also indicate who has used or controlled the device.

      This "user attribution" evidence is analogous to the search for "indicia of occupancy" while

      executing a search warrant at a residence.

28.   A person with appropriate familiarity with how an electronic device works may, after

      examining this forensic evidence in its proper context, be able to draw conclusions about

      how electronic devices were used, the purpose of their use, who used them, and when.
      Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 14 of 15




29.    The process of identifying the exact electronically stored information on a storage medium

       that are necessary to draw an accurate conclusion is a dynamic process.            Electronic

       evidence is not always data that can be merely reviewed by a review team and passed along

       to investigators. Whether data stored on a computer is evidence may depend on other

       information stored on the computer and the application of knowledge about how a

       computer behaves.      Therefore, contextual information necessary to understand other

       evidence also falls within the scope of the warrant.

30.    Further, in finding evidence of how a device was used, the purpose of its use, who used it,

       and when, sometimes it is necessary to establish that a particular thing is not present on a

       storage medium.

31.    Nature of examination. Based on the foregoing, and consistent with Rule 41 (e)(2)(B), the

       warrant I am applying for would permit the examination of the devices consistent with the

       warrant. The examination may require authorities to employ techniques, including but not

       limited to computer-assisted scans of the entire medium, that might expose many parts of

       the device to human inspection in order to determine whether it is evidence described by

       the warrant. Based on the above stated factual details of the investigation, there is probable

       cause to believe, and I do believe, that the Target Devices contain stored electronic

       information, including telephone numbers, digits, names, text messages, photographs,

      videos, identifying information such as telephone numbers and serial numbers, the

      originating telephone numbers, and other electronic information as outlined in Attachment

      B, that will assist law enforcement in this investigation and which is evidence of the

      violations of the above.
        Case 3:19-mj-01341-SALM Document 1-1 Filed 09/03/19 Page 15 of 15




 32.      Manner of execution. Because this warrant seeks only permission to examine devices

          already in law enforcement's possession, the execution of this warrant does not involve the

          physical intrusion onto a premises. Consequently, I submit there is reasonable cause for

          the Court to authorize execution of the warrants at any time in the day or night.




                                                               FRANK M. CASTIGLIONE III
                                                               DEA SPECIAL AGENT
Subscribed and sworn to before me
this   t;Cfday of August, 2019,
at New Haven, Connecticut




H . . SARAH A.L. MERRIAM
UNITED STATES MAGISTRATE JUDGE
